Title: To George Washington from Benjamin Lincoln, 30 September 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War office Sept. 30th 1782
                  
                  I have been honored with your favor of the 24th covering two letters, under flying seals, one to Genl Greene & the other to General Mulenburg.
                  I shall request General Greene, if he thinks proper to send any troops Northward this fall, to send on those I mentioned to your Excellency.
                  Some time since, I ordered a contract for forage, for Colo. Armands corps, to be made at Winchester, on a supposition that the forage was exhausted, where he was, and because, by a removal, he would meet with a contract for provisions, from the want of which he has suffered—besides was he at winchester, his troops would serve as a guard to the prisoners confined there, which would put it in our power, to relieve the militia, now at that post—but since those orders have been issued, I have been informed by Colonel Wood, to whom the business of contracting for forage was committed, that he was very apprehensive he should not be able to obtain one, for that the Drought had been so severe, that no person would undertake to supply the fodder, the grain he could procure.  I expect soon to hear more of the matter, and that it will be made certain, whether Colonel Armand can remove to that post or not—If he cannot, would it not be proper to remove the Virginia recruits to that post, they can, there render very essential services as a guard to the prisoners, besides they may learn there some of the essential parts of duty—They can be fed there with as much ease as in any part of the State—There is also a great plenty of wood for hutting, they might soon well cover themselves!
                  If you should be in opinion with me, I wish you would send the necessary orders that they may remove, if it is found necessary.
                  It appears to me necessary that the arrangement, which is to take place on the first of Jany next, should be settled before that time—The officers who are to retire should know it before the troops go into winter quarters, which I suppose will be early, unless some field should open for a new active scene.
                  I wish to know your Excellencys sentiments on this matter if they should correspond with mine.  I will have the pleasure of seeing you before the troops quit the field.  With the greatest esteem I have the honor to be My Dr General Your Excellencys most Obt servant
                  
                     B. Lincoln
                     
                  
               